In this case, petitioner seeks disqualification of the district
                court judge assigned to his case. But the appendix that petitioner filed in
                this court does not provide any indication that petitioner filed an
                appropriate motion in this district court, as required by NRS 1.235, to
                disqualify the district court judge. Therefore, we conclude that petitioner
                has not demonstrated that our intervention by way of extraordinary relief
                is warranted. NRAP 21(a)(4) (providing that the petitioner shall provide
                in the appendix all documents "that may be essential to understand the
                matters set forth in the petition"); Pan, 120 Nev. at 228, 88 P.3d at 844;
                see also NRAP 21(b)(1). Accordingly, we
                            ORDER the petition DENIED.




                                                            Pickering
                                                                        Poem t
                                                                      IteL,:ntreesmaigamm, J.
                                                            Parnairre



                                                             ditta.


                cc: Hon. Patrick Flanagan, District Judge
                     Danny L. Hughes
                     Goedert & Associates
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A